 


109 HR 5177 IH: To amend the Internal Revenue Code of 1986 to allow bonds guaranteed by the Federal home loan banks to be treated as tax exempt bonds.
U.S. House of Representatives
2006-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 5177 
IN THE HOUSE OF REPRESENTATIVES 
 
April 25, 2006 
Mr. English of Pennsylvania (for himself, Mr. Levin, Mr. Baker, and Mr. Kanjorski) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to allow bonds guaranteed by the Federal home loan banks to be treated as tax exempt bonds. 
 
 
1.Bonds guaranteed by Federal home loan banks
(a)In GeneralClause (i) of section 149(b)(3)(A) of the Internal Revenue Code of 1986 (relating to exceptions for certain insurance programs) is amended—
(1)by striking or after Corporation,, and
(2)by inserting at the end the following: or the Federal home loan banks,.
(b)Effective DateThe amendment made by subsection (a) shall apply to bonds issued after the date of the enactment of this Act. 
 
